Citation Nr: 1816829	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating for residuals of a left foot injury.

2. Entitlement to an increased rating for residuals of right third metatarsal fracture.

3. Entitlement to service connection for residuals of recurrent deep venous thrombosis (DVT).

4. Whether there is clear and unmistakable error (CUE) in the August 1999 rating decision that assigned a noncompensable initial rating for residuals of a left foot injury.

5. Entitlement to an effective date prior to September 5, 2012, for the award of a 10 percent rating for residuals of a left foot injury.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1996 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction has since been transferred to the VA RO in Seattle, Washington.

The Veteran testified at an October 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

Regarding the issue of whether there was CUE in the August 1999 rating decision that assigned a noncompensable initial rating for residuals of a left foot injury, the Board finds that this issue was raised by the Veteran during the October 2017 Board hearing.  The Veteran contends that the RO failed to consider the entire body of evidence at the time of the August 1999 rating decision, and therefore, improperly denied a compensable rating for residuals of a left foot injury.  While the Veteran made this argument in the context of his claim for an earlier effective date for the award of a 10 percent rating for residuals of a left foot injury, the content of the argument is clearly based on an improper rating assigned in the August 1999 rating decision.  Therefore, the issue of whether there is CUE in the August 1999 rating decision that assigned a noncompensable initial rating for residuals of a  left foot injury has been raised by the record and, for the reasons explained below, added to the present appeal.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The issues of entitlement to increased ratings for right and left foot disabilities, an earlier effective date for the award of a 10 percent rating for the service-connected left foot injury, and a TDIU, as well as the issue of whether there is CUE in the August 1999 rating decision, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's recurrent DVT is etiologically related to his service-connected left and right foot disabilities.






CONCLUSION OF LAW

The criteria for service connection for residuals of recurrent DVT, secondary to the service-connected left foot injury, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


Service Connection for Residuals of DVT - Analysis

The Veteran contends that his recurrent DVT is related to, or caused by, his service-connected right and left foot disabilities.

As an initial matter, the Board finds that the Veteran has had recurrent DVT, with a DVT in 2011 and May 2016.

Turning to the issue of etiology, the Board finds that the weight of the evidence supports a finding that the Veteran's recurrent DVT is related to his service-connected left foot disability.  

A June 2012 VA primary care evaluation note indicated that the Veteran had been hospitalized for DVT in May 2012.  The physician stated that there was no known provoking factor per patient, except that he had been working as a limo driver, driving 12 hours typically a day.  The Veteran reported having recently quit smoking.

A July 2014 VA treatment note indicated that the Veteran had been driving for at least 12 hours a day at the time of his 2012 DVT.  While this was noted to be immobility to some degree, driving alone was described as a soft risk factor for DVT.  The Veteran was noted to have been a smoker at the time of his 2012 DVT, as well as obese.  The VA physician opined that it was likely that a combination of factors led to the development of the 2012 DVT.  The physician noted that the Veteran had quit smoking and was no longer a driver.  He would get up from wherever he was sitting at least once an hour.  He was still obese.  The physician stated that it was likely that the veteran had an underlying disposition to forming blood clots, noting that there are many obese, smoking drivers that do not get DVTs.

In November 2017, the Veteran's treating VA physician stated that the Veteran had a long history of left foot pain which had limited his mobility.  As a result of his left foot pain, he had been unable to exercise with any substantial vigor.  He developed a DVT in 2011 which was directly related to his weight and immobility.  In May 2016, he developed another DVT, again related to immobility.  The VA physician opined that it is more likely than not that the Veteran's chronic foot pain contributed to his immobility and weight gain, which were risk factors for his DVT.

Based on the foregoing, the Board finds that the weight of the evidence is in favor of a finding that the Veteran's recurrent DVT is related to his service-connected right and left foot disabilities.  The June 2014 and November 2017 treating VA physicians indicate that the Veteran has numerous risk factors for DVTs, including his weight.  The only explicit nexus opinion of record is the November 2017 letter from the Veteran's treating physician opining that the Veteran's foot pain more likely than not contributed to his immobility and weight gain, which were risk factors for DVT.  Based on this evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of recurrent DVT, secondary to the service-connected right and left foot disabilities, is warranted.  

ORDER

Service connection for residuals of recurrent DVT, as secondary to the service-connected left foot injury, is granted.

REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

During the October 2017 Board hearing, the Veteran reported that he was receiving Social Security disability income due to his feet.  As such records may be pertinent to the claims, the Veteran's complete SSA records, if available, should be obtained and associated with the claims file. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

The Veteran's most recent VA examination for his service-connected bilateral foot disabilities occurred in April 2013.  The fact that a VA examination is nearly five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, the Veteran indicated during the October 2017 Board hearing that his bilateral foot disabilities had worsened. Therefore, the Board finds that a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected bilateral foot disabilities.

As discussed above, the issue of whether there was CUE in the August 1999 rating decision that assigned a noncompensable initial rating for residuals of a left foot injury has been raised by the record and added to the present appeal.  The Board finds that this issue is inextricably intertwined with the issue of an earlier effective date for the award of a 10 percent rating for residuals of a left foot injury.  In light of the fact that the CUE issue is inextricably intertwined with the earlier effective date issue that is currently on appeal, the current appeal must be remanded for the RO to first determine whether the August 1999 rating decision contained CUE.  See 38 C.F.R. § 3.105.  

The Veteran contends that the RO failed to consider the entire body of evidence at the time of the August 1999 rating decision, and therefore, improperly denied a compensable rating for residuals of a left foot injury.  While the Veteran made this argument in the context of his claim for an earlier effective date for the award of a 10 percent rating for residuals of a left foot injury, the content of the argument is clearly based on an improper rating assigned in the August 1999 rating decision.  Therefore, the issue of whether there is CUE in the August 1999 rating decision that assigned a noncompensable initial rating for residuals of a  left foot injury has been raised by the record and, for the reasons explained below, added to the present appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The CUE issue is not before the Board at this time, and will only be before the Board if the claim is denied and the Veteran timely files an appeal.

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  The Board finds that additional development is needed to obtain a more detailed description of the Veteran's educational history, his work history during the pendency of the appeal, and the extent to which any employment constituted substantially gainful or protected employment.  Upon remand, the Veteran should provide a full educational and employment history that includes all the specific information requested in the VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether there was CUE in the August 1999 rating decision which awarded a noncompensable initial rating for residuals of a left foot injury.  This issue should not be returned to the Board unless an appeal is filed.

2. Obtain the Veteran's updated VA treatment records.

3. Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

4. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940).  All actions to obtain the requested statement should be documented fully in the claims file.

5. Schedule the Veteran for a VA examination to determine the current severity of his bilateral foot disabilities.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

6. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


